 



Confidential treatment has been requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidential treatment request. Omissions are designated by three
asterisks (***). A complete version of this document is being filed separately
with the Securities and Exchange Commission.
EXHIBIT 10.__
Supply Agreement
     SUPPLY AGREEMENT, dated as of December _2_, 2005, between FUJI PHOTO FILM
U.S.A., INC., a New York corporation (“Fuji”), and PCA LLC, a Delaware Limited
Liability Company (“Customer”).
W I T N E S S E T H:
     WHEREAS, Customer desires to purchase quantities of Fujicolor Crystal
Archive Color Paper and Fuji Hunt Chemicals (collectively, the “Products”) from
Fuji and Fuji is willing to sell such quantities of the Products to Customer on
the terms and subject to the conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
herein contained, the parties hereby agree as follows:
     1. Definitions. When used in this Agreement, the following terms will have
the respective meanings set forth in this Article 1 . Definitions used herein
are used without regard to gender, and definitions in the singular shall apply
equally when used in the plural.
          (a) “Chemicals” shall have the meaning set forth in the definition of
Minimum Purchase Requirement.
          (b) “Confidential Information” means all information and data of the
disclosing party designated as confidential concerning products or the business
of the disclosing party or its affiliated companies, disclosed to the receiving
party orally or in writing. If either party hereunder discloses information to
the other party orally, then within two (2) weeks after such disclosure the
disclosing party will confirm in writing to the receiving party the confidential
nature of the information so disclosed. “Confidential Information” shall not
include any information which the receiving party can establish:
               (i) is now generally known or available to the public or which
hereafter through no act or failure on the part of the receiving party becomes
generally known or available to the public;
               (ii) is legally known to the receiving party at the time of
receiving such information;
               (iii) is furnished to others by the disclosing party without a
restriction on disclosure;
               (iv) is hereafter furnished to the receiving party in writing by
a third party without restriction on disclosure, where such third party legally
obtained such information and the right to disclose it to the receiving party;
or
               (v) is independently developed by the receiving party without
violation of any legal rights which the disclosing party may have in such
information.





--------------------------------------------------------------------------------



 



     A party shall be permitted to disclose Confidential Information in the
event such party is required to do so pursuant to a valid judicial or
administrative order requiring disclosure; provided, however, that such party
shall notify the other party hereto in writing promptly after receiving the
judicial or administrative order and such party shall will cooperate and consult
with the other party to take steps to avoid disclosure.
          (c) “Minimum Purchase Requirement” means that obligation of Customer
to purchase from Fuji during the Supply Period at least (***) and (ii) all
chemicals (“Chemicals”) required for processing the Paper.
          (d) “Paper” means Fujicolor Crystal Archive Color Paper.

          (e) “Products” means Paper and Chemicals.
          (f) “Shipment Date” means the date on which Fuji places Product
ordered by Customer in the hands of a carrier for delivery to Customer.
          (g) “Supply Period” means a period of time, which begins on January 1,
2006 and ends on June 30, 2007.
          (h) “UCC” means the Uniform Commercial Code, as in force in the State
of New York on the date of this Agreement.
     2. Manufacture and Sale.
     2.1 Fuji’s affiliates will manufacture the Products according to their
standard manufacturing and packaging specifications for the Products in place
from time to time. It is understood that Customer does not require any changes
to such standard specifications for the Products.
     3. Forecasts; Orders; Minimum Purchase Requirement; Marketing.
     3.1 Beginning in December, 2005, Customer shall submit to Fuji a six-month
written forecast of its monthly requirements of the Products on or before the
15th day of each month. The parties agree that the forecast for the first three
calendar-month period set forth in each monthly statement submitted by Customer
to Fuji shall constitute a “firm offer” within the meaning of Section 2-205 of
the UCC for all Products listed for such three calendar-month period. The
forecast for the second three calendar-month period in each monthly statement
submitted by Customer to Fuji shall constitute estimates of Customer’s
requirements of Products for such period. The forecast for the first one-month
period set forth in each monthly statement shall be deemed a purchase order
subject to acceptance or rejection by Fuji. The format for such written
forecasts will be mutually agreeable to both parties.
          (a) Customer will submit purchase orders to Fuji in writing, which may
be transmitted to Fuji by electronic facsimile or by electronic data interchange
system. Customer will submit its purchase orders by the 15th of each month, with
a requested Shipment Date from Fuji’s distribution center in the United States
of not less than thirty (30) days after receipt of such purchase order by Fuji.

2



--------------------------------------------------------------------------------



 



          (b) Whenever the Products ordered by Customer in a month exceed
Customer’s forecast of its requirements for Products in that month, Customer’s
purchase orders will be subject to acceptance by Fuji based on availability;
provided that, in all events, Fuji will be entitled to withhold or delay its
acceptance of Customer’s purchase orders or to refuse to ship Product ordered if
Customer is in default (and any grace or cure period therefor has elapsed) under
this Agreement and such default is continuing.
          (c) Any purchase orders submitted by Customer under this Agreement
shall contain only orders for the Products to be manufactured pursuant to Fuji’s
standard specifications for such Products. It is understood that there will be
no custom or special manufacturing or packaging requirements.
     3.2 Customer shall, during the Supply Period, purchase from Fuji of its
requirements in North America for Paper and Chemicals, except that from time to
time, Customer may purchase minimum quantities of competitive products, not to
exceed one percent (1%) of Customer’s annual consumable requirements in North
America, for testing and evaluation purposes. Notwithstanding the preceding
sentence, Customer is required to purchase during the Supply Period a sufficient
number of Products from Fuji so as to satisfy the Minimum Purchase Requirement.
     3.3 In the event that Customer does not satisfy the Minimum Purchase
Requirements for any or all Products in the Supply Period, Customer shall pay
Fuji an amount calculated as follows: (***) This penalty shall be waived in the
event of an early termination of this Agreement for cause by Customer pursuant
to Section 8.2(b) or without cause by Fuji pursuant to Section 8.2(c).
     3.4 Fuji may, in its sole discretion, permit the quantity of Product to be
shipped in an order to vary up or down by 10% from the quantity set forth in the
respective forecast.
     4. Sales Terms; Delivery; Resale.
     4.1 Fuji shall sell, and Customer shall purchase, the Products in
accordance with the provisions of this Agreement and Fuji’s sales terms in
effect with respect to the Products at the time of purchase.
     4.2 Fuji will deliver Products F.O.B. Fuji’s or its agent’s warehouse, to
the address designated by Customer. Surface freight and insurance from Fuji’s or
its agent’s warehouse to the address designated by Customer shall be borne by
Fuji provided all shipments are sent via ground surface carrier selected by
Fuji. Products ordered by Customer pursuant to a particular purchase order shall
be completed and made available for delivery or other disposition as specified
therein in approximately thirty (30) days from Fuji’s receipt of such purchase
order. It

3



--------------------------------------------------------------------------------



 



is expressly agreed that no estimate of delivery time made by Fuji will
constitute a guaranty of delivery by such date, that all shipping and delivery
dates will be approximate, and that Fuji will not be liable for any damages,
consequential or otherwise, for delays in delivery. Fuji shall in no way be held
liable for any portion of Customer’s claim for damages for non-arrival, loss or
any other damage occurred to the Products in transit exceeding the amount
actually redeemed by insurance. Customer shall be responsible for transportation
costs associated with air shipment or any expedited shipments requested by
Customer. In the event of a delay in shipment for more than five (5) days beyond
the scheduled delivery date, Customer may purchase substitute product from
another vendor. In such event the purchase of substitute product shall not be
counted against Customer’s 1% limitation but shall be counted in calculating the
minimum purchase requirement.
     4.3 Customer is purchasing the Products for its own use and will not resell
any Product to any third party without the written consent of Fuji.
     5. Prices; Payment.
     5.1 Subject to the provisions of this Article 5, the price for each Product
shall be as set forth on Schedule A hereto. All prices shall be dead net and no
credits or deductions shall be allowed on invoices.
     5.2 Prices are exclusive of all federal, state, local, excise, use and
similar taxes. All taxes of any nature which are billed to Customer shall be
identified, separately stated and paid by Customer or, in lieu thereof, Customer
shall provide Fuji with a tax-exemption certificate acceptable to the relevant
taxing authorities. Failure by Fuji to invoice any taxes does not abrogate
Customer’s obligation to pay such tax.
     5.3 Payment shall be made by Customer by wire transfer prior to shipment of
Products. If Customer makes a late payment, Fuji shall add a late payment charge
to the shipment value. The late payment charge shall be calculated by
multiplying the value of the shipment times the prime rate as published in the
Wall Street Journal on the first business day of the month in which payment is
due times the number of days late divided by 365.
     5.4 On or prior to June 30, 2006, Fuji will review the credit terms
provided to Customer, and, based on such review, may, in its sole discretion,
grant more favorable terms.
     6. Disclaimer of Warranty; Indemnification.
     6.1 Fuji makes no warranties or representations concerning the Products to
Customer. FUJI HEREBY DISCLAIMS ALL WARRANTIES REGARDING THE PRODUCTS INCLUDING,
BUT NOT LIMITED TO, ALL EXPRESS WARRANTIES, ALL IMPLIED WARRANTIES AND
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. If any court
having jurisdiction finally holds that this limitation of remedies is void or
unenforceable, Fuji’s liability for any claim shall be limited to the invoice
price of the Products giving rise to the claim. IN NO EVENT WILL FUJI BE LIABLE
FOR INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, EVEN IF SUCH DAMAGES RESULT
FROM NEGLIGENCE OR OTHER FAULT.

4



--------------------------------------------------------------------------------



 



     6.2 Customer hereby agrees to defend, indemnify and hold Fuji, its
officers, affiliates, directors, agents, representatives and employees harmless
from and against any and all claims, actions, demands, damages, causes of
action, costs, and expenses (including reasonable attorney’s fees) arising out
of or relating to the use of the Products.
     7. Confidential Information.
     7.1 Both during and after the term of this Agreement, each party will
maintain in secrecy, and will neither disclose to a third person nor use for any
purpose other than its performance hereunder, the other party’s Confidential
Information. In implementation of the preceding sentence, forthwith upon the
expiration or earlier termination of this Agreement, each party will return to
the other party, at no charge, all Confidential Information previously delivered
to the receiving party in written, quantitative or schematic expression or other
tangible form and all copies of the foregoing. Each party shall limit access to
Confidential Information to those of its employees and subcontractors for whom
access is necessary in order to perform their employment or subcontracting
duties.
     7.2 Neither Fuji nor Customer shall, at any time, disclose Confidential
Information to any third party except (i) with the prior written consent of the
other party, or (ii) by reason of legal compulsion in any legal proceedings or
pursuant to law. In the event either party proposes to make any such disclosure
pursuant to the exclusion contained in clause (ii) of the preceding sentence,
such party shall, prior to or concurrently with such disclosure, furnish the
other party a written opinion of legal counsel to the effect that such
disclosure is made by reason of legal compulsion.
     8. Term and Termination.
     8.1 This Agreement will become effective as of the date and year first
above written and, unless earlier terminated in accordance with Section 8.2,
will continue in effect until June 30, 2007.
     8.2 This Agreement may be terminated prior to expiration of its term as
follows:
          (a) Upon any of the following events either party may give notice of
termination, effective immediately: (i) the other party becomes insolvent or
admits its inability to pay its debts generally as they come due; (ii) any
sheriff, marshal, custodian, trustee or receiver is appointed by order of any
court of competent jurisdiction to take charge of or sell any material portion
of the other party’s property; (iii) a case is filed by the other party under
the bankruptcy code or any other insolvency law; (iv) a case is filed against
the other party without such party’s application or consent under the bankruptcy
code or any other insolvency law and such case continues undismissed for
90 days; (v) the other party makes a general assignment for the benefit of
creditors; or (vi) the other party is dissolved or liquidated or takes any
corporate action for such purpose;
          (b) Either party may terminate this Agreement if the other shall
commit a material breach of this Agreement and such breach shall continue more
than thirty (30) days after written notice of such breach is given to the other
party; or

5



--------------------------------------------------------------------------------



 



          (c) Either party may terminate this Agreement at any time without
cause upon ninety (90) days prior written notice to the other party.
     8.3 In January 2007, the parties will commence negotiations for an
extension of this Agreement.
     9. General
     9.1 Each of the parties has taken all corporate action required to duly
authorize its execution, delivery and performance of this Agreement, and this
Agreement constitutes an obligation enforceable against it in accordance with
its terms.
     9.2 Fuji and Customer are acting in the capacity of independent
contractors. Nothing herein contained may be construed as constituting either
party the agent, employee, partner or co-venturer of the other party.
     9.3 This Agreement may be amended by the parties hereto only by an
instrument in writing signed on behalf of each of the parties hereto.
     9.4 Any waiver of any default in performance of the provisions hereof must
be in writing and shall not operate as a waiver of, or estoppel with respect to,
any subsequent default.
     9.5 All notices, consents, approvals, or other communications hereunder
(other than routine operational communications) shall be in writing and shall be
delivered personally or by reputable overnight delivery service (e.g., Fed Ex)
or registered or certified mail, postage prepaid, addressed to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
     If to Fuji, to
Fuji Photo Film U.S.A., Inc.
200 Summit Lake Drive
Valhalla, New York 10595
Attention: Dominick Insana, Vice President, Professional Market Sales
     with a copy to:
Fuji Photo Film U.S.A., Inc.
200 Summit Lake Drive
Valhalla, New York 10595
Attention: Legal Department
     If to Customer, to:
PCA LLC
815 Matthews-Mint Hill Road
Matthews, NC 28105
Attention: David Alexander
     with a copy to:
David Withington

6



--------------------------------------------------------------------------------



 



PCA LLC
815 Matthews-Mint Hill Road
Matthews, NC 28105
                         Any such notice, consent, approval and other
communication shall be deemed given, in the case of mailing, on the third day
following its deposit in the mail and in all other cases upon receipt.
     9.6 Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned (either consensually or by operation of law) by
either of the parties hereto without the prior written consent of the other
party, and any purported assignment in the absence of such consent will be void.
The foregoing notwithstanding, Customer acknowledges that Fuji will cause one or
more corporations under common control with it to manufacturer or sell the
Products to Customer hereunder; provided that Fuji remains obligated for the
performance of all of Fuji’s obligations hereunder.
     9.7 (a) This Agreement shall be governed by and construed in accordance
with the laws of State of New York (without giving effect to its principles of
conflict of laws).
          (b) All disputes, controversies or differences which arise between the
parties, out of or in relation to or in connection with this Agreement, which
cannot be amicably settled shall be finally settled by arbitration before one
arbitrator pursuant to the rules of the American Arbitration Association.
          (c) Arbitration shall be conducted in New York, New York.
          (d) Arbitration may be commenced at any time by the party seeking
resolution by giving written notice to the other party that such dispute has
been referred to arbitration pursuant to the terms of this Section 9.7. The
arbitrator shall be selected by the mutual agreement of the parties, but if the
parties do not so agree within twenty (20) days after the date of the
arbitration notice, the arbitrator shall be selected pursuant to the rules of
the American Arbitration Association. Any award rendered by the arbitrators
shall be conclusive and binding upon the parties. This provision for arbitration
shall be specifically enforceable by the parties and decision of the arbitrators
in accordance herewith shall be final and binding and there shall be no right of
appeal therefrom.
     9.8 The expiration or earlier termination of this Agreement will not
operate to release either party hereto from its obligations under Articles 6, 7
and Section and 8.3 (which obligations will survive such expiration or
termination) or from any liability which has already accrued to the other party
as of the date of expiration or termination or which may thereafter accrue in
respect of an act or omission occurring prior to expiration or termination. The
expiration or earlier termination of this Agreement will not operate to relieve
either party hereto of the obligation to perform in a timely manner all duties
which it is required hereunder to perform in respect of any orders for pieces of
the Products outstanding as of the date of expiration or earlier termination.
     9.9 Neither party shall be responsible or liable in any way for failure or
delay in carrying out the terms of this Agreement resulting from any cause or
circumstances beyond its

7



--------------------------------------------------------------------------------



 



reasonable control, including by way of illustration but not limited to, fire,
flood, war, labor difficulties, interruption of transit, accident, explosion,
civil commotion, and acts of any governmental authority. Except as provided in
the following sentence, no such failure or delay shall terminate this Agreement,
and each party shall complete its obligations hereunder as promptly as
reasonably practicable following cessation of the cause or circumstances of such
failure or delay. In the event of a delay in shipment for more than five
(5) days beyond the scheduled delivery date, Customer may purchase substitute
product from another vendor. In such event, the purchase of substitute product
shall not be counted against Customer’s 1% limitation but shall be counted in
calculating the minimum purchase requirement. If such a delay in delivery of any
pieces of the Products extends beyond ninety (90) days, then either party may
give notice of termination effective at the end of such period.
     9.10 The headings in this Agreement are for convenience only and in no way
alter, modify, amend, limit or restrict the contractual obligations of the
parties.
     9.11 This Agreement may be executed simultaneously in two or more
counterparts, any of which may be executed by a facsimile signature and each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     9.12 This Agreement, including the preamble, contains the entire agreement
between Fuji and Customer with respect to the transaction which is the subject
matter hereof.
     IN WITNESS WHEREOF, Fuji and Customer have caused this Agreement to be
executed by their duly authorized representatives as of the date and year first
above written.

                  FUJI PHOTO FILM U.S.A., INC.    
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
                PCA LLC    
 
           
 
  By:   /s/ David J. Withington    
 
           
 
      DAVID J. WITHINGTON — SVP    
 
      12/2/2005    

8



--------------------------------------------------------------------------------



 



SCHEDULE A
PRICING1

     
Color Paper
  5”x610 ft, 10”x610 ft, 16”x275 ft, 20”x275 ft: (***)
 
   
 
  10”xl150 ft: not available-To be determined
 
   
Paper Chemicals
  (***) (55 gal drum & no fix)
 
   
 
  (***) (l5 gal drum & with fix)

 

1   All prices are dead net.

 



--------------------------------------------------------------------------------



 



(PCA CONTRACT PRICE LIST) [g01255kg0125501.gif]
      

      (FUJI HUNT LOGO) [g01255kg0125500.gif]   CONFIDENTIAL       12/6/2005
      Page 1 of 3      

December 6, 2005
Chemical prices herein indicated are quoted to coincide with the terms of the
Supply Agreement by and between Fuji Photo Film U.S.A., Inc. and PCA LLC
executed December 2005. Should, for any reason, the Supply Agreement not be
executed or terminated after execution the prices herein indicated are invalid.
FILM CHEMICALS
Developer

                  Catalog       Recommended   Package Size     No.   Description
  Replenishment Rate   (Vol. Makes/Pack)   Price/Unit
816469
  Negacolor Developer Starter   NA   2 x 1L bottles
(15.1 gal)   (***)
818595
  Negacolor VLR Developer Replenisher, Part A       55 gal drum
(733.3 gal)   (***)
818598
  Negacolor VLR Developer Replenisher, Part B   35mm unperf = 5.3 ml/ft
46mm unperf = 5.3 ml/ft   30 gal drum
(2400 gal)   (***)
818599
  Negacolor VLR Developer Replenisher, Part C       30 gal drum
(2560 gal)   (***)
818592*
  Negacolor VLR Developer Replenisher, Part A       15 gal drum
(200 gal)   (***)
818594*
  Negacolor VLR Developer Replenisher, Part B   35mm unperf = 5.3 ml/ft
46mm unperf = 5.3 ml/ft   15 gal drum
(1200 gal)   (***)
818593*
  Negacolor VLR Developer Replenisher, Part C       15 gal drum
(1280 gal)   (***)

 
* specific forecast required with 30 lead after forecast receipt
Bleach

                  Catalog       Recommended   Package Size     No.   Description
  Replenishment Rate   (Vol. Makes/Pack)   Price/Unit
821952
  Negacolor Bleach Starter   NA   1 gal bottle
(62.4 gal)   (***)
821956
  Ultra Negacolor Bleach Concentrate   35mm unperf = 9.2 ml/ft
46mm unperf = 12 ml/ft   55 gal drum
(fresh rep = 137.5 gal)
(fresh tank = 187 gal)
(regen rep = 1277 gal)   (***)
821957*
  Ultra Negacolor Bleach Concentrate   35mm unperf = 9.2 ml/ft
46mm unperf = 12 ml/ft   15 gal drum
(fresh rep = 37.5 gal)
(fresh tank = 51 gal)
(regen rep = 348 gal)   (***)

 
* specific forecast required with 30 lead after forecast receipt
Fixer (Ammonium-based)

                  Catalog       Recommended   Package Size     No.   Description
  Replenishment Rate   (Vol. Makes/Pack)   Price/Unit
818728
  EC Negacolor Unilec LR Fixer Replenisher   35mm unperf = 2.9 ml/ft
46mm unperf = 3.8 ml/ft   55 gal drum
(137.5 gal)   (***)
818718
  EC Negacolor Unilec LR Fixer Replenisher   35mm unperf = 2.9 ml/ft
46mm unperf = 3.8 ml/ft   15 gal drum
(37.5 gal)   (***)



 



--------------------------------------------------------------------------------



 



(PCA CONTRACT PRICE LIST) [g01255kg0125501.gif]
      

      (FUJI HUNT LOGO) [g01255kg0125500.gif]   CONFIDENTIAL       12/6/2005
      Page 2 of 3      

Fixer (Ammonia-Free / Sodium-based)

                  Catalog       Recommended   Package Size     No.   Description
  Replenishment Rate   (Vol. Makes/Pack)   Price/Unit
822312*
  EnviroSilv NA Fixer Replenisher, Part A   35mm unperf = 2.9 ml/ft
46mm unperf = 3.8 ml/ft   2 x 65 lb. bags
(125 gal)   (***)
822313*
  EnviroSilv NA Fixer Replenisher, Part B   35mm unperf = 2.9 ml/ft
46mm unperf = 3.8 ml/ft   55 gal drum
(125 gal)   (***)

 
* specific forecast required with 30 lead after forecast receipt
Film Rinse (Formaldehyde-Free)

                  Catalog       Recommended   Package Size     No.   Description
  Replenishment Rate   (Vol. Makes/Pack)   Price/Unit
816523
  Envirochem Rinse Plus   35mm unperf = 9.2 ml/ft
46mm unperf = 12 ml/ft   55 gal drum
(5415 gal)   (***)
816524*
  Envirochem Rinse Plus   35mm unperf = 9.2 ml/ft
46mm unperf = 12 ml/ft   15 gal drum
(1477 gal)   (***)

 
* specific forecast required with 30 lead after forecast receipt
PAPER CHEMICALS
Developer

                  Catalog       Recommended   Package Size     No.   Description
  Replenishment Rate   (Vol. Makes/Pack)   Price/Unit
800059
  Envirochem RA Developer Starter   NA   1 gal bottle
(X)   (***)  
816677
  Colorprint RA Developer Regenerator, Part A       55 gal drum
(2200 gal)   (***)
816678
  Colorprint RA Developer Regenerator, Part B   11 ml/ft2 @ 38° ± 0.3°C   55 gal
drum
(2200 gal)   (***)
816679
  Colorprint RA Developer Regenerator, Part C       55 gal drum
(2200 gal)   (***)
816687*
  Colorprint RA Developer Regenerator, Part A       15 gal drum
(600 gal)   (***)
816688*
  Colorprint RA Developer Regenerator, Part B   11 ml/ft2 @ 38° ± 0.3°C   15 gal
drum
(600gal)   (***)
816689*
  Colorprint RA Developer Regenerator, Part C       15 gal drum
(600 gal)   (***)

 
* specific forecast required with 30 lead after forecast receipt
Bleach (Ammonia-Free)

                  Catalog       Recommended   Package Size     No.   Description
  Replenishment Rate   (Vol. Makes/Pack)   Price/Unit
822381*
  Colorprint RA NA Bleach Regenerator   11 ml/ft2 @ 38° ± 0.3°C   55 gal drum
(fresh rep = 183 gal)
(fresh tank = 83 gal)
(regen rep = 433gal)   (***)
822380*
  Colorprint RA NA Bleach Regenerator   11 ml/ft2 @ 38° ± 0.3°C   15 gal drum
(fresh rep = 50 gal)
(fresh tank = 22.7 gal)
(regen rep = 118 gal)   (***)

 
* specific forecast required with 30 lead after forecast receipt



 



--------------------------------------------------------------------------------



 



(PCA CONTRACT PRICE LIST) [g01255kg0125501.gif]
      

      (FUJI HUNT LOGO) [g01255kg0125500.gif]   CONFIDENTIAL       12/6/2005
      Page 3 of 3      

Fix (Ammonia-based)

                  Catalog       Recommended   Package Size     No.   Description
  Replenishment Rate   (Vol. Makes/Pack)   Price/Unit
818729*
  HCC404 Print Fixer & Replenisher   6 ml/ft2 @ 35° ± 0.3°C   55 gal drum
(183.3 gal)   (***)
818719*
  HCC404 Print Fixer & Replenisher   6 ml/ft2 @ 35° ± 0.3°C   15 gal drum
(50 gal)   (***)

 
* specific forecast required with 30 lead after forecast receipt
Fix (Ammonia-free; sodium-based)

                  Catalog       Recommended   Package Size     No.   Description
  Replenishment Rate   (Vol. Makes/Pack)   Price/Unit
800049*
  Colorprint RA NA Fixer & Regenerator   6 ml/ft2 @ 35° ± 0.3°C   55 gal drum
(fresh rep = 165 gal)
(fresh tank = 330 gal)
(regen rep = 275 gal)   (***)
800041*
  Colorprint RA NA Fixer & Regenerator   6 ml/ft2 @ 35° ± 0.3°C   15 gal drum
(fresh rep = 45 gal)
(fresh tank = 90 gal)
(regen rep = 75 gal)   (***)

 
* specific forecast required with 30 lead after forecast receipt
MISCELLANEOUS CHEMICALS
Bulk Chemicals

              Catalog       Package Size     No.   Description   (Package
Weight)   Price/Unit
500068*
  Acetic Acid 56%   55 gal drum
(430 lbs)   (***)
500058*
  Ammonium Thiosulfate 58%   55 gal drum
(608 lbs)   (***)
500065*
  Ammonium Hydroxide   2.5 liter bottle
(4 lbs)   (***)
500629*
  Potassium Hydroxide 45%   55 gal drum
(669 lbs)   (***)
500660*
  Sodium Metabisulfate NaHSO3   50 lb bag   (***)
500827*
  Sodium Sulfite   50 lb bag   (***)

 
* specific forecast required with 30 lead after forecast receipt
NEW Lab Cleaner

              Catalog       Package Size     No.   Description   (Package
Weight)   Price/Unit
860010
  ProQuick Lab Cleaner   6 x 1 liter spray bottles   (***)



 